USCA4 Appeal: 21-7186      Doc: 11         Filed: 08/02/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7186


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SHAKA ABDUL-MUHAIMIN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:16-cr-00043-GJH-1)


        Submitted: June 29, 2022                                          Decided: August 2, 2022


        Before WYNN, HARRIS, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Shaka Abdul-Muhaimin, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7186      Doc: 11         Filed: 08/02/2022     Pg: 2 of 2




        PER CURIAM:

               Shaka Abdul-Muhaimin appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the court did not abuse its discretion and sufficiently explained the reasons

        for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

        amount of explanation required for denial of compassionate release motion). Accordingly,

        we affirm the district court’s order. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2